Appeal Dismissed and Memorandum Opinion filed October 27, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-22-00550-CV

                 LINICAM INVESTMENTS, LLC, Appellant

                                       V.
    NATIONSTAR MORTGAGE, LLC D/B/A MR. COOPER, Appellee

                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-50901

                         MEMORANDUM OPINION

      This is an attempted appeal from an order signed May 9, 2022. Generally,
appeals may be taken only from final judgments. Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all pending parties
and claims, the orders remain interlocutory and unappealable until final judgment
is rendered unless a statutory exception applies. Bally Total Fitness Corp. v.
Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). Upon review of the record, we
have determined that the May 9, 2022 order is not appealable because the record
does not reflect the disposition of plaintiff’s claims against all defendants.

      On October 7, 2022, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before October 17,
2022. See Tex. R. App. P. 42.3(a). No response was filed.

      We dismiss the appeal.



                                        PER CURIAM




Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                           2